Citation Nr: 0831171	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2005, the veteran was provided a hearing at the RO 
before a Decision Review Officer (DRO).  A transcript of the 
testimony offered at this hearing has been associated with 
the record.  

This matter was last before the Board in March 2008 when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for consideration 
by the Board.  


FINDINGS OF FACT

1.  In November 1996 the RO last denied the veteran's claim 
of service connection for headaches and following notice of 
this decision, the veteran did not appeal by filing a notice 
of disagreement.

2.  Evidence received since the November 1996 rating decision 
is not new and material for the claim of service connection 
for headaches, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1996 decision denying entitlement to 
service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).


2.  New and material evidence has not been received since the 
November 1996 rating decision and the claim of entitlement to 
service connection for headaches is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Specific to claims to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in an August 2007 letter and 
pursuant to the Board's March 2008 remand the claim was 
readjudicated in an August 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the veteran's claim to reopen service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the veteran's service medical records, VA 
records and records from the Darnell Army Community Hospital.  
VA need not obtain a medical opinion in this case because 
that duty applies to claims to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran's claim of entitlement to service connection for 
headaches was last denied by a rating decision dated in 
November 1996, because the evidence did not show that she 
incurred a chronic headache disorder in service.  The veteran 
was notified of her right to appeal the decision and did not 
do so; thus the decision became final at the end of the 
statutory time limit.  This claim for service connection can 
only be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the November 1996 rating decision, the 
evidence of record consisted of the veteran's service 
treatment records as well as private and VA medical evidence.  
A February 1993 VA examination report contains a diagnosis of 
tension headaches.  A February 1995 VA treatment note notes a 
history of headaches provided by the veteran since her 
discharge from service.  A November 1995 VA treatment note 
shows an assessment of tension headache.  During a June 1996 
VA examination, the veteran provided a history of headaches.   

Also of record at the time of the November 1996 rating 
decision was a transcript of a May 1996 DRO hearing at which 
the veteran testified that she had had headaches ever since 
service.  

Evidence submitted since the November 1996 rating decision is 
not new and material.  At issue, and necessary to reopen this 
claim, is evidence of a chronic headache disorder related to 
service.  At the June 2005 hearing, the veteran reiterated 
her previous statement that she has had headaches since 
service.  Similarly, newly received VA treatment records show 
sporadic complaints of headaches.  This evidence is not new 
and it is duplicative of the evidence previously considered.  
The veteran had made the same assertions previously and 
records at the time of the previous and final rating decision 
showed occasional complaints of headaches.  

A July 2003 pharmacy note showing prescription of 
"antimigraine agents" and the veteran's statements that she 
was reportedly told that she may have migraines is "new" in 
that these were not previously of record.  At her June 2005 
DRO hearing the veteran testified that she had never been 
given any diagnosis of a chronic headache disorder, including 
migraines.  Thus, the pharmacy note and her statement about 
the possibility she may have migraines are not material.  In 
the absence of evidence of a current diagnosis of a chronic 
headache disorder attributable to service, the claim cannot 
be reopened.  None of the newly received evidence shows such 
a diagnosis and thus cannot raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claim to reopen 
must be denied.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for headaches, and the claim is 
not reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


